Title: From Thomas Jefferson to William Short, 19 August 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Monticello Aug. 19. 08.
                  
                  Your letters of the 7th. & 10th. were recieved on the 15th., communicated to mr Madison & recieved back from him yesterday. we relinquish the idea of a direct passage to St. Petersburg, and adopt that of a general communication to the government of France through which you will pass. mr Madison will be here within a few days in order that we may arrange and finally expedite whatever is necessary for you. till then neither the vessel nor port can be fixed; but I may say negatively that it will not be one of our little armed vessels. the pressure of time allowed me by the short delay of the post here must apologize for the brevity of my letters, so many of an indispensable character filling up the short space allowed me for their writing. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               